DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pro se prosecution
It is noted that the inventor has a combination of about 62 publication and patents and about 15 patents listed.   While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

	
 



Ex parte Quayle

This application is in condition for allowance except for the following formal matters: 
Claim 1 (line 40) the recitation second chamber pores 206p is seen to be a typographical error and “206p” was intended to be deleted.  
Claim 1 (line 46) the recitation “second open end; NB This” was intended to be typed –second open end; this--.  
** 	Claim 9, line 3 the recitation “airflow restrictor 399” was intended to be typed –airflow restrictor--.
**	Claim 9 (line 5), the recitation “airpath 268” was intended to be typed –airpath--. 
** 	Claim 11 (line 10) the recitation “pores 106P” was intended to be typed –pores--.
**	Claim 11 (line 16) the recitation “the control” should be –a control--.
**	Claim 11, the recitation “In the open position, the chamber cavity is open…” was intended to be typed –in the open …--.
**	Claim 12 (line 5), the recitation “flor section” should be –floor section--.
**	Claims 12, line 5, the recitation “an inner lids space and an inner lid space” should be --an inner lid space and the inner lid space--.

** 	The specification and claims should be reviewed and amended to correct grammar and typographical errors.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


 
Reasons for Allowance

        The following is an examiner's statement of reasons for allowance: 


It is noted that “air flows” is recited 21x in the 12claims.  
It is noted that “phyto” is recited 17 x in 11 of the 12 claims (not in claim 12). 
It is noted that “airpath” is recited 11x in 11 of the 12 claims (not in claim 12)..  
It is noted that “flow” is recited 21x in the 12 claims (including recitation “airflow”).  

The interrelationship of the above noted recitations together with the following structure of an inhalation aperture defined in the outer wall, the inhalation aperture fluidly coupled to the inner lid space and downstream from the lid floor (claims 1, 11 and 12) is not shown in a single prior art document and the examiner does not know of a reasonable rational to combine the art such that the structure would have been obvious to one of ordinary skill in the art.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  For example, the inventor Trzecieski (D902379) teaches a phyto material 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/James Harvey/
James Harvey
Primary Examiner 
February 11, 2022